DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 15-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a method for measuring a wellbore, comprising obtaining a first set of measurements, from a measurement tool coupled to a drill string, using a first acquisition method at a first set of first measurement locations along the wellbore; adding or removing a second number of tubular segments different from a first number of tubular segments; and obtaining a second set of measurements from the measurement tool using a second acquisition method at a second set of second measurement locations, wherein the second set of measurements is obtained during a tripping operation that is separate from the drilling or tripping operation during which the first set of measurements is obtained. Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 12/13/2021.
The best prior arts of record: Katama (U.S. Pat. No. 8,069,932) teaches a method and apparatus for determining formation parameters including a seismic array for receiving seismic waves a plurality of depth simultaneously, wherein the drilling may be temporary stopped or suspended to acquire seismic signal data with the modules, wherein the drill pipes ma have various lengths separating the in-pipe modules, measurement locations at different depths are each spaced from one another by a length of a drill pipe; but does not teach the second set of measurements is obtained during a tripping operation that is separate from the drilling or tripping operation during which the first set of measurements is obtained. Gleitman (U.S. Pat. 
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 15-30, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 12/13/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Tran M. Tran/Examiner, Art Unit 2855